                                                             ISTRIC
                                                        TES D      TC
                                                      TA




                                                                                         O
     CENTER FOR DISABILITY ACCESS




                                                 S
 1




                                                                                          U
                                               ED
     Amanda Seabock, Esq., SBN 289900




                                                                                           RT
                                                                  TED




                                           UNIT
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082                           GRAN
 3




                                                                                                 R NIA
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490




                                           NO
                                                                                       son
     Delivery: 9845 Erma Road, Suite 300                             homa   s S. Hix




                                                                                                 FO
 5   San Diego, CA 92131                                  J u d ge T




                                              RT




                                                                                             LI
     (858) 375-7385; (888) 422-5191 fax
 6                                                   ER




                                                 H




                                                                                         A
     phylg@potterhandy.com
                                                          N                                  C
 7   Attorneys for Plaintiff                                  D IS T IC T         OF
                                                                    R
 8   Richard Morin (SBN 285275)
 9   LAW OFFICE OF RICK MORIN, PC
                                                                             DATED: 7/12/2019
     555 Capitol Mall Suite 750
10   Sacramento, CA 95814-4508
     Phone: (916) 333-2222
11   Fax: (916) 273-8956
12   Email: legal@rickmorin.net
     Attorney for Defendant
13   5201 3rd Street LLC
14                          UNITED STATES DISTRICT COURT
15                         NORTHERN DISTRICT OF CALIFORNIA

16   SAMUEL LOVE,                                )   Case No.: 3:19-CV-01051-TSH
                                                 )
17           Plaintiff,                          )   JOINT STIPULATION FOR
                                                 )   DISMISSAL PURSUANT TO
18     v.                                        )   F.R.C.P. 41 (a)(1)(A)(ii)
     5201 3RD STREET LLC, a California           )
19                                               )
     Limited Liability Company; and Does 1-      )
20   10,
                                                 )
             Defendants.                         )
21                                               )
                                                 )
22
23
24
25
26
27
28



     Joint Stipulation                     -1-                                3:19-CV-01051-TSH
 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6   Dated: July 12, 2019              CENTER FOR DISABILITY ACCESS
 7
 8                                     By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
 9                                            Attorneys for Plaintiff
10
11
     Dated: July 12, 2019              LAW OFFICE OF RICK MORIN, PC
12
13
                                       By: /s/ Richard Morin
14                                           Richard Morin
                                             Attorney for Defendant
15
                                             5201 3rd Street LLC
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -2-                   3:19-CV-01051-TSH
 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard Morin,
 4   counsel for 5201 3rd Street LLC, and that I have obtained authorization to affix his
 5   electronic signature to this document.
 6
 7   Dated: July 12, 2019            CENTER FOR DISABILITY ACCESS
 8
                                     By: /s/ Amanda Lockhart Seabock
 9                                          Amanda Lockhart Seabock
                                            Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -3-              3:19-CV-01051-TSH
